              Case 2:18-cv-02248-EFB Document 24 Filed 07/07/20 Page 1 of 3



     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12
13                                                   )       Case No.: 2:18-cv-02248-EFB
     SANDRA WILLIAMS,                                )
14                                                   )       STIPULATION AND PROPOSED ORDER
                    Plaintiff,                       )       APPROVING SETTLEMENT OF
15                                                   )       ATTORNEY FEES PURSUANT TO THE
          vs.                                        )       EQUAL ACCESS TO JUSTICE ACT, 28
16   ANDREW SAUL,1                                   )       U.S.C. §§ 1920, 2412(d)
     Commissioner of Social Security,                )
17                                                   )
                                                     )
18                  Defendant.                       )
                                                     )
19
20
            IT IS HEREBY STIPULATED by and between the parties, through their undersigned
21
     counsel, subject to the Court’s approval, that Plaintiff be awarded attorney fees in the amount of
22
     FIVE THOUSAND EIGHT HUNDRED SEVENTY-FIVE DOLLARS ($5,875.00) and costs in
23
     the amount of FOUR HUNDRED DOLLARS ($400.00), under the Equal Access to Justice Act
24
25
     1
26    Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
27   U.S.C. § 405(g) (action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).
28
                                                         1
               Case 2:18-cv-02248-EFB Document 24 Filed 07/07/20 Page 2 of 3



 1   (EAJA), 28 U.S.C. §§ 1920, 2412(d). This amount represents compensation for all legal services
 2   rendered on behalf of Plaintiff by counsel in connection with this civil action, in accordance with
 3   28 U.S.C. §§ 1920, 2412(d).
 4          After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
 5   matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue v. Ratliff,
 6   560 U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether the fees are
 7   subject to any offset allowed under the United States Department of the Treasury’s Offset Program.
 8   After the order for EAJA fees is entered, the government will determine whether they are subject
 9   to any offset.
10          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
11   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees to
12   be made directly to Geri Kahn, pursuant to the assignment executed by Plaintiff. Any payments
13   made shall be delivered to Plaintiff’s counsel.
14          This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA
15   attorney fees and expenses, and does not constitute an admission of liability on the part of
16   Defendant under the EAJA or otherwise. Payment of the agreed amount shall constitute a complete
17   release from, and bar to, any and all claims that Plaintiff and/or Plaintiff’s counsel or counsel’s
18   law firm may have relating to EAJA attorney fees and expenses in connection with this action.
19           This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security
20   Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
21
                                                   Respectfully submitted,
22
23   Dated: July 6, 2020                           LAW OFFICE OF GERI N. KAHN

24                                                 By: /s/ Geri N. Kahn
                                                   GERI N. KAHN
25
                                                   Attorneys for Plaintiff
26                                                 (As authorized by email on July 6, 2020)

27   Dated: July 6, 2020                           Respectfully submitted,
28
                                                       2
              Case 2:18-cv-02248-EFB Document 24 Filed 07/07/20 Page 3 of 3



 1
                                                 MCGREGOR W. SCOTT
 2                                               United States Attorney
                                                 DEBORAH LEE STACHEL
 3                                               Regional Chief Counsel, Region IX
                                                 Social Security Administration
 4
 5                                        By:    /s/ Carolyn B. Chen
                                                 CAROLYN B. CHEN
 6                                               Special Assistant U.S. Attorney
 7
                                                 Attorneys for Defendant
 8
 9
10
                                                 ORDER
11
            PURSUANT TO STIPULATION, IT IS SO ORDERED that Plaintiff shall be awarded
12
13   attorney fees in the amount of FIVE THOUSAND EIGHT HUNDRED SEVENTY-FIVE

14   DOLLARS ($5,875.00) and costs in the amount of FOUR HUNDRED DOLLARS ($400.00) as
15   authorized by 28 U.S.C. §§ 1920, 2412(d), subject to the terms of the above-referenced
16
     Stipulation. Plaintiff’s motion for attorney fees filed on June 15, 2020, is deemed moot. The
17
     Clerk is directed to administratively terminate ECF No. 22.
18
19
20   Dated: July 7, 2020.                 ________________________________________________
                                          THE HONORABLE EDMUND F. BRENNAN
21
                                          United States Magistrate Judge
22
23
24
25
26
27
28
                                                    3
